


Exhibit 10.13

 

Lease Agreement

 

Contract No.: BD [2015] 241

 

This lease agreement is made in Suzhou Industrial Park on 12th (day)
November (month) 2015 (year) between the following parties:

 

Landlord: Suzhou Industrial Park Biotech Development Co., Ltd

 

a company established under the laws of the People’s Republic of China and
having its office at 5F, North Block, A1 Building, 218 Xinghu Street, Suzhou
Industrial Park, China, 215123 (hereinafter referred as “Party A”)

 

Tenant: Nortech Systems (Suzhou) Ltd

 

a company established under the laws of the People’s Republic of China and
having its office at Room 101, 201, No. 3 Building, 218 Sangtian Street, Suzhou
Imdustrial Park, China, 215000 (hereinafter referred as “Party B”)

 

Hereinafter the two parties are collectively referred to as the “Parties”.

 

After friendly consultation and negotiation, both Parties agree to sign this
Lease Agreement on the fact the Landlord leases and the Tenant rents the
premises in BioBAY Sangtian Island No.3 building for research, manufacture and
office use as below in accordance of PRC Contract Law and related regulations.

 

1.  Lease of Premises

 

1.1                               The premises refers to the place having its
address at Suite 101, 201 of No.3 Building of BioBAY Sangtian Island, containing
a build-up area of 2780 square meters. See Attachment 1 of layout of the
premises.

 

1.2                               The build-up area in this clause is subject to
final survey by the Authorities in SIP.

 

1.3                               The premises shall only be used for research,
manufacture and office use. The tenant shall not vary the use of the premises
unless obtain the prior written consent of the Landlord.

 

1.4                               The Landlord has already notified the Tenant
that the premises is only for research, manufacture and office use, and shall
not guarantee any other special uses of the premises. The Tenant hereby confirms
that there is no further requirement to the environment and agrees not to raise
any requirement or to terminate this Agreement during the Lease Term upon this.

 

1.5                               Tenant shall obtain all the permission,
license or other related permit by its own to start operation in the premises.

 

1.6                               See Attachment 3 of the fitting out and
utility status in the premises. Unless otherwise be agreed by both parties, this
Attachment 3 shall be the standard of original state of the premises from
Landlord to Tenant upon commence of the Lease and Tenant to Landlord upon
termination of this Lease.

 

1

--------------------------------------------------------------------------------


 

2.  Payment of Rent, Service Charge and other fee

 

2.1                               The amount and payment schedule of rent and
service charge of the premises are listed in Attachment 2.

 

2.2                               The rent and service charge of the premises is
calculated on the build-up area listed in Clause 1.1 of this Lease.

 

2.3                               Landlord or the Property Management
Enterprises appointed by Landlord has the rights to adjust the Service Charge of
the premises according to the change of exact cost of managing the building
during the Lease Term. However, the Service Charge shall remain unchanged for
the first three years and the increasing range thereafter shall not exceed 5% of
previous yearly Service Charge.

 

2.4                               Rent and Service Charge shall be payable
without advanced notice from the Landlord. Tenant shall make the first payment
of rent and service charge upon signing this Lease. See Attachment 2 of the
first payment of rent and service charge.

 

2.5                               Tenant shall pay rent and service charge of
the current month on or before the first day of the month according to this
Lease, except for the first payment of rent and service charge.

 

2.6                               If any of the payment day falls on a
Non-Working Day, the Tenant shall be liable to pay the relevant rent and service
charge due on such date only on the first Working Day immediately following such
date. The Working Day in the Clause refers the day when Bank of China is open
for business.

 

2.7                               Landlord shall be liable to provide Invoice to
Tenant within fifteen days after the whole amount of rent and service charge is
received.

 

2.8                               The Tenant shall pay all the public service
bills including but not limited to water, electricity. (hereinafter referred to
as “Other Fees”) according to the independent meters of the premises and/or the
bills from public utilities provided by the Tenant. The Tenant shall pay Other
Fees according to the payment method and payment schedule listed on the notice
issued by the Landlord or the Property Management Enterprises appointed by
Landlord when receiving the reading of independent meters or bills. It shall be
considered as breach of this Agreement if the Tenant fails to do so.

 

2.9                               The Tenant shall pay the rent, Security
Deposit and Fitting Out Deposit to the following account of Landlord:
Name of Account: Suzhou Industrial Park Biotech Development Co., Ltd
Account No.: 10551101040011339
Name of Bank: Agricultural Bank of China SIP Technology Branch

 

2.10                        The Tenant shall pay service charge and Other Fees
to the following account of Landlord or the Property Management Enterprises
appointed by Landlord.
Name of Account: China-Singapore Suzhou Heqiao Property Service Co., Ltd
Account No.: 831-4135306436
Name of Bank: Shanghai Pudong Development Bank Suzhou Industrial Park Branch

 

2

--------------------------------------------------------------------------------


 

2.11                        Other fees or taxes which arise from using of the
premises shall be borne according to the laws and regulations.

 

2.12                        During the Lease Term, where Party B and Party B’s
employees or visitors need to park their motor vehicles in the parking lots of
BioBAY Sangtian Island, Party B shall comply with Party A’s charge rules for
parking which may be amended from time to time, and shall pay the charges timely
as required by Party A.

 

3.  Lease Term and Hand over issue

 

3.1                               See Attachment 2 and Attachment 3 of Lease
term and hand over date.

 

3.2                               Tenant shall conduct hand over procedure and
pay related fees at the property management office of the building on the hand
over date. Landlord or its appointed property management company shall hand over
the premises to the Tenant, and the Landlord’s obligation to hand over the
premises shall be considered fully fulfilled upon signing of the hand over form
by both Parties. Where Party B fails to conduct hand over procedure in
accordance with this Article, or Party B refuses to hand over the premises
without justifiable reasons, the premises shall be considered to be handed over
to Party B on the hand over date successfully.

 

3.3                               If the Tenant fails to conduct the hand over
procedure at the property management office after fifteen days from the hand
over date, the Landlord shall be entitled to early terminate this Agreement and
forfeit the Security Deposit.

 

3.4                               Upon signing this Lease, Tenant has already
known that the premises fail to comply with the hand over standard. If the
premises still fail to comply with the hand over standard when it comes to the
hand over date, the hand over date will be extended accordingly, and Landlord is
not liable for such breach of contract, but such extension shall not exceed 2
months.

 

3.5                               The Landlord has the rights to take back the
premises upon termination of this Agreement and the Tenant shall hand over the
premises to the Landlord in accordance with related Clauses.

 

3.6                               The Tenant has the priority to renew the Lease
of the premises. However, the Tenant shall serve written notice to Landlord in
order to extend the Lease Term at least three (3) months before the expiration
of the Lease Term. The Landlord may discuss and coordinate with the Tenant on
the renewal of the Lease after receiving the written notice. In line with the
principle of good faith, based on the Rent herein and with reference to the then
market conditions, both Parties shall negotiate on the Rent and Lease Term of
the renewal lease based on the Rent of this Lease through friendly consultation
and sign renewal lease at least two (2) months before the expiration of the
Lease Term. If no renewal of the Lease is reached two months before the
expiration date of this Agreement, the Landlord shall be entitled to rent out
the premises to other parties upon the expiration date.

 

4.  Security Deposit

 

4.1                               Security Deposit is the deposit placed by the
Tenant as security for the due performance of the Tenant’s obligations.

 

3

--------------------------------------------------------------------------------


 

4.2                               Security Deposit hereunder shall be equal to
the amount of rents of three months, see Attachment 2 for specific total amount
of Security Deposit. The Tenant shall place all the Security Deposit within 20
days after signing this Agreement. The Landlord shall not pay the interest of
the Security Deposit during the whole Lease.

 

4.3                               Without prejudice to Party A’s rights, the
Landlord shall return the Security Deposit (without interest) within thirty (30)
days from the day that Tenant payoff all due amount and hand over the premises
to the Landlord according to this Agreement.

 

4.4                               The Security Deposit shall be maintained full
amount throughout the Lease Term. Under the circumstance that the Tenant
breaches this Agreement, the Landlord shall issue a written notice to the
Tenant. If the Tenant refuses to amend, the Landlord shall be entitled to deduct
the Security Deposit to compensate all losses including but not limit to due
Rent, Service Charge and other Fees. In such case, the Tenant shall make up the
amount of deducted Security Deposit and pay it to the Landlord upon the
Landlord’s notice. Otherwise the Landlord shall have the rights to take back the
premises immediately and the Tenant shall be considered severe violation of the
Agreement. If the amount of Security Deposit is not enough for the deduction,
the Landlord shall be entitled to recover the compensation and the Tenant shall
pay the balance to the Landlord.

 

4.5                               Security Deposit shall be wire transferred to
the Bank Account of the Landlord listed in Clause 2.9.

 

4.6                               The Security Deposit shall not be deemed or
treated as payment of Rent, Service Charge or other Fees by the Tenant, nor be
used as a guarantee to any other entity or as a creditor transfer.

 

5.  Fitting out, partition, installation of equipment rebuild

 

5.1                               The Tenant shall obey the rules established by
the Landlord to partition, carry out the fitting out activities, install
equipment or rebuild the premises, including but not limited to obtain the
approval from the Landlord or the Property Management Enterprises and related
Authorities (if applicable) on the fitting out plan and drawings and to place a
Fitting Out Deposit.

 

5.2                               Party B or Party B ensures that its contractor
shall place the Fitting Out Deposit before starting fitting out the premises.
The standard for calculating the Fitting Out Deposit shall be as below:

 

X stands for Lease
Area(square meter)

 

Fitting Out Deposit(RMB)

X [g234333ke01i001.gif] 300

 

3000

300<X [g234333ke01i001.gif] 1000

 

7000

1000<X [g234333ke01i001.gif] 2000

 

10000

X>2000

 

20000

 

5.3                               Where the fitting out activities are completed
and the fitting out has passed the examination of Party A, the Property
Management Enterprises and relevant

 

4

--------------------------------------------------------------------------------


 

governmental administration such as the fire department (if applicable), the
Fitting Out Deposit without interests may be returned to Party B within 30
working days after receiving Party B’s application for refund.

 

5.4                               If any property loss is brought to Party A or
any third party due to Party B’s or its contractor’s violation of the approved
fitting out plan or violation of the laws and regulations, Party A is entitled
to deduct compensation accordingly from the Fitting Out Deposit; if the amount
of compensation exceeds the amount of the Fitting Out Deposit, Party A shall
have the right to pursue recovery.

 

5.5                               The Tenant shall not do any rebuild, partition
or fitting out activities that may cause damage to the original construction of
the building, especially the structure, loading, exterior appearance and public
space.

 

5.6                               In consideration of different commencing
period of all the tenants in the building, to ensure the working environment of
the in-operation tenants, the fitting out hour is specified by the Landlord or
its appointed property management company. Any special requirement, the Tenant
and its contractor shall apply case by case. The Tenant shall carry out the
fitting out activities pursuant to this Agreement and related regulations of
property management and shall not place any construction materials or tools on
the public space or anywhere outside the premises unless otherwise agreed by the
Landlord.

 

5.7                               At any time when Party A or Property
Management Enterprise finds that Party B’s fitting out plan, drawings or
conducts have violated the above mentioned approval or rules, Party A and
Property Management Enterprise will be entitled to demand suspension and
correction of Party B’s fitting-out activities.

 

6.  Maintenance and Repair

 

6.1                               During the Lease Term, the Landlord shall
conduct maintenance of the building and its attached facilities regularly and
keep the appearance and inner public space clean and tidy.

 

6.2                               Landlord’s responsibility of maintenance is
limited to the original structure of the premises, the power connection which
hasn’t be amended by the Tenant and public space. Landlord shall repair the
parts within its responsibility while any damage to the premises or its attached
facilities occurred or within 24 hours of the Tenant’s notice. If the Landlord
fails to respond to the Tenant’s request of maintenance within 24 hours after
receiving the Tenant’s notice, the Tenant can repair the parts by itself, but
the Tenant shall submit the maintenance plan and get the Landlord’s approval
before implementation, the Landlord agrees to reply to the Tenant within two
working days after receiving the Tenant’s maintenance plan. If the Landlord
fails to reply within the aforesaid period, the Tenant can repair it by itself,
and the Landlord shall fully compensate the Tenant for reasonable maintenance
fee which have been actually paid by the Tenant.

 

6.3                               The Tenant shall make reasonable use and take
care of the premises and its facilities, and keep it and its inner part rentable
and in good condition. When there is any destruction or accident, or any damage
or defect in facilities such as water system,

 

5

--------------------------------------------------------------------------------


 

wire, installation and other facilities, the Tenant should inform the Landlord
or property management company in both oral and written form.

 

6.4                               In case of any deliberate, accidental or
improper damage or malfunction on the building or its facilities by the Tenant
or its employees or visitors, or any damage to the landlord or a third party,
the Tenant should be responsible for immediate fixation and proper compensation
which includes but is not limited to fixation, maintenance and all expenses and
fees caused by compensation for other parties. If the Tenant fail to do the
fixation within three days since the Landlord’s information, the Landlord has
the right to do it for him and send the maintenance expenses to the Tenant
together with 20% of managerial fee.

 

6.5                               If Landlord installs air-con or any other
important equipment or machinery in the premises, the Tenant shall carry out
reasonable maintenance and shall not place any covers, seal or fitting out which
may cause difficulty to repair the Landlord’s installation.

 

6.6                               Unless defined in this Agreement, the Tenant
shall obtain the written consent from the Landlord and obtain relative
Authorities’ approval if required to move in any additional instruments and
equipment. The Tenant is responsible for the maintenance and repair of the
instruments and equipment.

 

7.  Property Management and related issues

 

7.1                               The building is managed by the Landlord and
the Landlord also has the right to appoint certified property management
enterprises to execute the property management work.

 

7.2                               The Tenant shall strictly obey the rules and
regulation made by the Landlord or its appointed property management enterprises
in order to manage the properties. These rules and regulations shall be
considered as an indivisible part of this Agreement.

 

7.3                               Landlord or its appointed property management
enterprises reserve the right to make, modify, adopt or replace any management
rules and regulations necessary to manage and maintain the building to be an
top-ranking R&D and office building. However, a written notice shall be sent to
the Tenant thirty (30) days in advance.

 

8.  Entry to the Premises and Inspection of Work

 

8.1                               The Tenant agrees that Landlord or its
appointed property management enterprises enter the premises for maintenance,
cleaning service, theft preventing, disaster preventing, rescue, other
management needs or repair for the premises next door. Usually, Landlord shall
notify the Tenant of the entry twenty-four (24) hours in advance.

 

8.2                               In case of any emergency, Landlord or its
appointed property management enterprises shall enter the premises with
accompany of Tenant’s representative during the office hour. Landlord or its
appointed property management enterprises have the right to enter the premises
without advanced notice while it happens in non-office hour and Tenant is unable
to contact.

 

6

--------------------------------------------------------------------------------


 

8.3                               If such situation mentioned in Clause 8.2
occurs, the Tenant shall support and corporate with Landlord or its appointed
property management enterprises. Landlord or its appointed property management
enterprises shall reduce the influence to the Tenant to the best of their
abilities.

 

9.  Relationship with Neighbor

 

9.1                               The Tenant shall not do or let others do any
activities that may cause interference to neighbors or the Landlord.

 

9.2                               The Landlord only bears the responsibility of
coordination where the dispute arises between the Tenant and its neighbors. If
the dispute cannot be resolved by such coordination, the Tenant may negotiate
with the neighbors or go to the court directly. Under any circumstance, the
Tenant shall not list the Landlord as the defendant or third person, unless
otherwise regulated in the law.

 

9.3                               If there is any dispute arising between the
Tenant and neighbors caused by the Tenant and the neighbors take legal action
against the Tenant and list the Landlord as the third person, the Landlord shall
have the rights of recourse the fees including but not limit to attorney fees,
lawsuit cost and etc. The Landlord shall be entitled to deduct such fees from
the Security Deposit.

 

10.  Insurance

 

10.1                        The Tenant shall not do or let others do anything
that may cause the partial or total invalidation of the insurance of the
premises or the building or increase the cost of insurance. The Tenant shall be
responsible for any renewal or extra cost of insurance or other related fees
caused by Tenant’s breach of the Lease, in the event that the Landlord have to
re-insurance or increase the total amount of the insurance, and shall pay back
to the Landlord all the extra amount in time.

 

10.2                        The Tenant promises to carry on the personnel and
property insurance and respective Third Party Insurance (if any) of the
employees and properties inside the building (including but not limited to
office instruments, computers, vehicles, important documents, etc). The
liabilities for any personal loss or property loss of Party B, Party B’
employees or any third party occurred in the building shall be borne by Party B.

 

10.3                        The Tenant shall provide and show the insurance slip
or payment sheet of such insurance when the Landlord makes reasonable request.

 

11.  Assignment, Sub-letting and Sale

 

11.1                        The Tenant shall not transfer, sub-let, assign, let
the premises or give any other rights to any other third parties (hereinafter
referred as “Party C”) without the written consent from the Landlord.

 

11.2                        In the event that the Landlord gives the Tenant the
written consent described in Clause 11.1, the Tenant shall make Party C agrees
and implement all the clauses and obligation in this Agreement and bear the
responsibility while Party C breach any clause in the Agreement or regulation of
the building. For the convenience of

 

7

--------------------------------------------------------------------------------


 

managing the building, the Tenant shall submit the Agreement between Tenant and
Party C to the Landlord for recording.

 

11.3                        The Landlord has the right to sale the premises, the
whole building or any part of the building at any time during the Lease. However
the Landlord shall insure to carry the obligation as Landlord according to this
Agreement.

 

11.4                        The Tenant shall not claim the preemption of the
premises under the circumstance that Landlord sales the whole or parts of
building, unless the Landlord sales the Premises separately.

 

12. Yield up of the Premises

 

12.1                        Unless otherwise agreed in writing by both Parties,
Tenant shall yield up the premises which is already in their original state as
of the hand over date (except for natural losses) or in a state as accepted by
Party A in writing to Party A upon termination of this Agreement, the Tenant
shall serve written notice to the Landlord in advance for inspection and
acceptance of the premises, both Parties shall examine the premises according to
the standard herein. Upon Party A’s receiving of all the keys of the premises
and signing of the Hand over Form by both parties, the Tenant’s obligation to
yield up the premises is considered to be fulfilled.

 

12.2                        The Landlord reserves the right to require the
Tenant reinstate, remove or tear down any rebuild, attachments, installations
and bear all the cost of such action, through such rebuild or installation is
approved by the Landlord. The installation or equipment shall be kept if
approved by the Landlord. However the Tenant shall not ask for compensation in
such case.

 

12.3                        Under the circumstance that the Tenant fails to
fulfill the obligation of yielding up the premises pursuant to Clause 12.1, the
Landlord shall be entitled to charge the Tenant at 200% of the daily Rent (the
standard of such rent shall be the rent at the time of termination of this
Agreement) as occupancy fee from the next day of termination of the Agreement or
expiration of the Lease Term to the day both parties sign on the hand over form,
and the Landlord shall be entitled to deduct it from the Security Deposit.
However, such payment of occupancy fee shall not form the renewal or extension
of the Lease Term. The Landlord shall have the right to request the Tenant to
move out immediately.

 

12.4                        Under the circumstance that the Tenant fails to
fulfill the obligation of yielding up the premises over thirty (30) days
(including public holidays) pursuant to Clause 12.1, Anything (including but not
limited to office supplies or equipment) left in the premises shall be deemed as
disposal and the Landlord is entitled to enter the premises to handle it (if
any) without witness of any third party or notarization. The Tenant agrees not
to ask for compensation in such case and afford all service cost and cost of
reinstating the premises.

 

12.5                        Upon termination of this Agreement or expiration of
the Lease Term, the Tenant shall not require the Landlord to purchase or
compensate the fitting-out and instrument in the premises at any reason.

 

8

--------------------------------------------------------------------------------


 

13.  Breach of the Agreement

 

13.1                        If the Tenant fails to pay the Rent, Service Charge
or other Fees including but not limited to water fees, electricity fees in
accordance with this Agreement, the Tenant shall pay a penalty of 0.05% of the
total amount of due payment each day from the date of due dates to the date that
the Tenant clears all the due payment. If such delay of payment exceeds thirty
days, it shall be considered the Tenant’s breach of the Agreement and the
Landlord shall be entitled to claim the Tenant’s responsibility pursuant to
Clause 13.2.

 

13.2                        The following situation will be considered severe
violation of the Agreement by Tenant, the Landlord shall be entitled to
terminate the Agreement. The lease termination date shall be the date when the
Landlord’s written notice is received by the Tenant:

 

13.2.1 the full amount of Rent, Service Charge or other Fees hasn’t been paid
for over thirty (30) days;

 

13.2.2 breach of this Agreement (including the Clauses in this Agreement and the
regulation established by the Landlord) and fails to remedy after thirty (30)
days of written notice issued by the Landlord;

 

13.2.3 the Tenant faces financial crisis, reckoning, or revoke of Business
License;

 

13.2.4 any Tenant’s property in the premises is sealed up or kept in custody;

 

13.2.5 the Tenant sub-let or let the premises without permission;

 

13.2.6 the Tenant does not use the premises in accordance with agreed purpose,
or conduct illegal activities in the premises; or

 

13.2.7 the Tenant terminates the Lease early without grounds in law or in this
Agreement.

 

13.2.8 other circumstance in this Agreement defined as severe violation of the
Agreement.

 

13.3                        The Tenant hereby explicitly agrees and declares,
where the Landlord terminates this Agreement due to Tenant’s above breaches or
other breaches according to the law where the Landlord is entitled to terminate
this Agreement, the Landlord shall be entitled to forfeit all Security Deposit
and take back the premises. In addition to the liability of paying off all due
payment, the Tenant shall bear all the following liabilities:

 

13.3.1 paying liquidated damages which equal to sum total of six months’ rents
(the standard of such rent shall be the rent at the time of termination of this
Agreement) (including the Security Deposit placed by the Tenant);

 

13.3.2 paying liquidated damages at 0.05% of the total amount of due payment
each day;

 

13.3.3 compensating the rest of the losses if the above liquidated damages
cannot make up for all losses.

 

13.4                        Since the Rent, Service Charge and other Fees on
water and electricity at the expense of Party B are necessary in managing and
running the building, the Landlord holds the right to cut off all these supplies
until the Tenant pays them off in the case of delayed payment. And any economic
losses due to this shall be borne by the Tenant;

 

9

--------------------------------------------------------------------------------


 

and the expenses on restoring these supplies shall be the Tenant’s
responsibility.

 

13.5                        Any behavior, negligence, non-performance or
violation against this Agreement from the employees, agents, contractors,
invitees, customers or visitors from the Tenant shall be regarded as behavior,
negligence, non-performance, or violation against this Agreement from the Tenant
and the Tenant shall undertake the related responsibilities.

 

13.6                        Relevant regulations on violation in the contract
can be executed together with the item above-mentioned simultaneously.

 

14.  Exemption of Liability of the Landlord

 

14.1                        The Tenant hereby explicitly agrees and declares,
unless the following condition is directly caused by the Landlord’s intent
activities, the Landlord shall not be liable to the Tenant or any other
personnel;

 

14.1.1 Any defect or malfunction from facilities in the building, such as
elevator, staircase, fire fight, security or air-conditioning; or failure,
malfunction or suspension of provision of services like electricity, running
water, gas or telephone etc.

 

14.1.2 Any overflow, leakage of water, smoke or fire, or infiltration of rain or
water into the building.

 

14.1.3 any propagate of mouse, termite, cockroach or any other vermin, or any
personnel or property loss or damage to the Tenant or other personnel caused by
blast of the premises or building, theft or robbery;

 

14.1.3 natural disaster, force majeure or any communicable diseases like SARS;

 

14.1.4 any damage caused by other tenants in this building.

 

14.2                        The Landlord shall provide security guard, managing
personnel, any mechanical or electronic security system (if any) to the property
or the premises. However this will not constitute the Landlord’s liability of
the secure of the premises, the Tenant, its employees or visitors, and their
belonging etc.

 

15.  Confidentiality

 

15.1                        The Parties agrees to keep confidential of the other
party’s related documents and files before or during this Agreement.

 

15.2                        The other Party shall return or destroy by melting
or burning all the confidential documents and files (including photocopies)
while the Agreement terminates (or requested by one Party at any time).

 

15.3                        The Parties promise to never leak out any rental
price of this Lease or information during the negotiation.

 

16.  Dispute Resolution

 

16.1                        In the event any dispute arises between the Parties
in relation to this Lease, the Parties shall attempt in the first instance to
resolve such dispute through friendly consultations.

 

16.2                        If the dispute has not been resolved through
friendly consultations within thirty (30) days, then the dispute shall be
settled by proceeding in the local courts of the

 

10

--------------------------------------------------------------------------------


 

Premises.

 

17.  Miscellaneous

 

17.1                        Any amendment on the Lease shall have written
consent from both Parties.

 

17.2                        Non-Waiver

 

17.2.1 The case that the Landlord learn of the Tenant’s violation of the
contract while accepting his payment doesn’t mean that the Landlord has given up
the right to investigate for his responsibility. If the Landlord tends to give
up any right in this contract a written signature should be provided. In case of
insufficient payment from the Tenant, that is, the Landlord accepts the
remaining part from the Tenant the landlord still holds the right to pursue the
overdraft and the right to investigate for relevant responsibilities and take
measures according to the contract or the laws.

 

17.2.2 Any forgiveness or exemption from the Landlord about the Tenant’s
violating, not obeying or executing his responsibilities doesn’t mean the
landlord’s approval or toleration to such behavior, or exemption from the
responsibility of violating the contract unless there is a written permission.

 

17.2.3 Any approval from the Landlord to the Tenant means only an approval on a
certain event. It won’t entitle the Tenant with the freedom from any
responsibility or execution of any item in the contract. And it doesn’t mean the
Landlord will give consent to the Tenant on the same kind of event unless there
is a written permission.

 

17.3                        The Tenant shall allow the Landlord or its
representative to accompany other interested parties to view the premises with
advanced appointment with the Tenant, within the ninety (90) days before lease
expiration or termination, unless the Landlord and the Tenant has already agreed
to renew this Lease.

 

17.4                        The Tenant shall notify the Landlord in writing
within forty-eight (48) hours after receives any kind of notice, services,
summons related to the premises by Authorities.

 

17.5                        The Landlord has the right to change the name of the
building at anytime, but shall notify the Tenant ninety (90) days in advance.
The Landlord shall not bear any other responsible or compensation to the Tenant.

 

17.6                        The Tenant hereby agrees the Landlord or its’
appointed property managing company has the right to use the Company Name and
logo only at the promotion of the building. If the Landlord needs any related
materials and sample, the Tenant shall be corporate.

 

17.7                        All the display, introduction or promotion carried
out by the Landlord or its’ appointed property managing company to other tenants
are only offers for reference. If there is any discrepancy against this
Agreement, this Agreement shall prevail.

 

17.8                        Notices:

 

Any notice issued according to this Agreement or relevant documents shall be in
writing form and sent via post, express, facsimile transmission or other means,
the written notice is deemed to have been received when:

 

11

--------------------------------------------------------------------------------


 

1) upon five days after sending if sent by post or express;

 

2) upon that the fax machine shows successful transmission if sent by fax;

 

3) if sent by other means, namely, if the notice is handed over by Party A to
Party B directly in the Premises and when it is signed by Party B’s employees,
such notice shall be deemed to have been received; if the notice is handed over
by Party B to Party A directly in the Premises, such notice shall be deemed to
have been received when it is signed by Party A; when Party A or the Property
Management Enterprise releases its management rules or notices, which can be
posted at an eye-catching position of the building or the entrance of the
Premises, such management rules or notices shall be deemed to have been
received.

 

One Party shall notify the other Party with written notice in time when it
changes the Business Licence, the following mailing address(including but not
limited to addressee, address, telephone number, fax number) during Lease Term,
otherwise, the Party who fails to timely notify shall bear all the liability of
delivery delay or unable to deliver.

 

The Mailing address of Party A:

Name of the Company: Suzhou Industrial Park Biotech Development Co., Ltd

Addressee: Junyong Pang

Address: Floor 5, North Block, A1 Building, No.218 Xinghu Street, SIP

Postal code: 215123

Tel: 86-512-62956666

Fax: 86-512-62986633

 

The Mailing address of Party B:

Name of the Company: Nortech Systems (Suzhou) Ltd

Addressee: Grace Zhao

Address: Room 101, 201, No. 3 Building, 218 Sangtian Street, Suzhou Industrial
Park, China

Postal code: 215000

Tel: 86-13701360312

Fax:

 

17.9                        Any unsettled matters in this Agreement shall form a
Supplementary Agreement while agreed by both Parties. The Supplementary
Agreement shall also be an indivisible part of this Agreement. In the event of
any discrepancy between this Agreement and the Supplementary Agreement, the
Supplementary Agreement shall be considered as supplement to the original
Agreement and shall prevail.

 

17.10                 This Agreement shall be effective when duly executed by
both parties. This Agreement is made in six copies with Party A holding 3 copies
and Party B holding 1 copy, the other 2 backup copies will be kept by Party A
for submitting to department of commerce and department of tax administration
for registration if necessary. This Agreement is written in Chinese and is
translated to English, in

 

12

--------------------------------------------------------------------------------


 

the event of any discrepancy between English version and Chinese version, the
Chinese version shall prevail.

 

17.11                 If Party B is in preparation of set-up when signing this
Lease, this Lease shall also be considered effective with the signature and seal
of Party A and signature of authorized representative for and on behalf of Party
B. All the obligation and rights shall be borne and carried out by the
authorized representative for and on behalf of Party B before the Business
License of Party B is issued by Authorities. After the entity set up, whether
the former name of the Party B is consistent with the name used in this Lease,
this Lease shall have the same effect. Party B shall seal on the Lease within
fifteen (15) days after obtain the Business Licence and Company Stamp.

 

17.12                 In Party B’s production and operational activities during
the Lease Term, Party B shall comply with all the applicable national laws,
regulations, rules and standards concerning environment, health and safety
(including security assurance) as well as all related regulations adopted in
Jiangsu Province and Suzhou City, and shall bear the social responsibility for
enterprise on environment, health and safety. Party B has read Attachment 4:
BioBAY Sangtian Island Enterprise’s Safety Liability Statement (hereinafter
referred to as Safety Liability Statement)and fully understand and accept the
requirements thereof.

 

Where Party B’s business operation dose not confirm to the national or local
standards, or the Safety Liability Statement, leading to an incident or a hidden
danger of security and environment, Party B shall suspend its operation
immediately and start to rectify till to regain the acceptance of Party A or
related governmental administrations. If anyone is dead in the incident or there
is any other serious situation which may affect the normal operation environment
or may lead to major safety incident, or Party B fails to perform its
obligations of declaring environment test, fitting out, standardized
administration of labs and other environmental requirements and rectification
obligations, Party B shall be considered as having seriously breached this
Agreement, Party A is entitled to terminate this Agreement immediately and Party
B shall bear the liabilities for breaches. Meanwhile, if any personal loss or
property loss caused to Party A or any third party, compensation for such losses
shall be borne by Party B.

 

 

(No text below)

 

 

Party A:

 

Party B:

Suzhou Industrial Park Biotech

 

Nortech Systems (Suzhou) Ltd

Development Co., Ltd

 

 

 

 

 

 

 

 

Signature and Stamp

 

Signature and Stamp

 

13

--------------------------------------------------------------------------------

 

Attachment 1. Layout Plan of the Premises

 

This layout plan is only used to confirm the location of the premises by both
parties. Tenant shall not use this plan for any other purpose.

 

[g234333ke03i001.gif]

 

14

--------------------------------------------------------------------------------


 

Attachment 2. Particulars of the Lease and Payments of Rent, Service Charge and
other Fees

 

1.1                               As agreed by both parties, the Term of this
Lease is a total period of 60 months commencing from 10th (date) January (month)
2016 (year) and ending on 9th (date) January (month) 2021 (year).

 

1.2                               The rent-free period is from 10th (date)
January (month) 2016 (year) to 9th (date) July (month) 2016 (year). During the
rent-free period, Party B may pay no rent to Party A, but shall pay the Service
Charge and other fees(including but not limited to costs arising from use of the
Premises, such as water costs, electricity charges)(hereinafter referred to as
the Other Fees) according to Clause 1.4, 1.5, and 1.6 of this Attachment. The
rent-free period is a special preference given by Party A to Party B, if this
Agreement is terminated early due to Party B’s reason, Party B shall pay the
rent for such rent-free period on the standard stipulated in Clause 1.3 of this
Attachment, apart from other liabilities for breaching this Agreement.

 

1.3                               As agreed by both parties, from 10th (date)
July (month) 2016 (year) to 9th (date) January (month) 2021 (year), the monthly
Rent of the Premises shall be 111200 RMB in total calculated at the rate of 40
RMB per square meter. The first payment of Rent at an amount of RMB 111200 (for
the Rent Period from 10th (date) July (month) 2016 (year) to 31st (date)
July (month) 2016 (year)) shall be payable on the signing date of this
Agreement. All other payments of Rent shall be payable monthly on or before the
first day of the current month. Rent shall be calculated by the portion of
numbers of rental days to exact number of the current month while the payment
period is less than one month.

 

1.4                               As agreed by both parties, the monthly Service
Charge of the Premises shall be 19460 RMB in total calculated at the rate of 7
RMB per square meter. The first payment of Service Charge at an amount of RMB
19460 (for the Period from 10th (date) January (month) 2016 (year) to
31st (date) January (month)) shall be payable on the signing date of this
Agreement. All other payments of Service Charge shall be payable monthly on or
before the first day of the current month. Service Charge shall be calculated by
the portion of number of rental days to exact number of days in the current
month while the payment period is less than one month.

 

1.5                               Security Deposit of this Lease shall be RMB
333600 in total.

 

1.6                               Tenant shall pay other fees according to the
payment notice each month after receiving it.

 

1.7                               As agreed and acknowledged by both parties,
where there are arrears needs to be paid by Party B but Party B enjoys a sum of
rental subsidy which is granted by Suzhou Industrial Park governmental authority
when this Agreements is terminated, Party A may offset such arrears by Party B’s
rental subsidy directly without giving any other notice to Party B.

 

15

--------------------------------------------------------------------------------


 

Attachment 3. Hand over date and Standard

 

1.1                               The hand over date of the premises mentioned
in this lease agreement shall be at 10th (date) January (month) 2016 (year).
Lease commencement day and the hand over date shall be the same.

 

1.2                               Standard of the premises to hand over and to
return:

 

Type

4 floors on the ground, basement as garage and equipment room

 

 

Function

Class C plant

 

 

Total construction area

5,639 m2; shared basement area;12,807 m2

 

 

Building area of each floor

1st
2nd
3rd
4th

others(generator room etc.)

 

1390 m2
1390 m2
1428 m2
1428 m2
131.2 m2

 

 

Structure type

reinforced concrete

 

 

Floor height

           1st~4th

1st/2nd:5.4 m; 3rd /4th:4.5 m

 

 

Floor / roof load capacity

           1st
           2nd~4th
           roof

approximately     1,000 kg/m2

approximately     500 kg/m2

approximately     200 kg/m2

 

 

Column spacing

8.4 m

 

 

Exterior wall

ALC block, elastic coatings brushed; sheet metal facades

 

 

Exterior doors and windows

aluminum alloy; hollow glass

 

 

Roof

reinforced concrete (waterproof and thermal insulation )

 

 

Interior decoration

entrance hall, bathroom, staircase, etc. have been decorated, other production
workshops are rough

 

 

Sanitary equipment

           male bathroom

           female bathroom

the total number of each floor

1
1

 

 

Elevators

           freight elevator

           passenger elevator

 

1   (load;2t)
1   (load;1.05t)

 

 

Utility equipment

           power supply

           fire protection system

           air condition system

           water supply

           drainage

 

the electric power capacity of each floor is reserved by approximately 170W/m2

equipped with fire hydrant, spray, automatic fire alarm mechanical ventilation
exhaust system

reserved air condition room etc.

providing water supply points

reserved industrial sewage treatment room in the basement

 

16

--------------------------------------------------------------------------------


 

Attachment 4. BioBAY Sangtian Island Enterprise’s Safety Liability Statement

 

17

--------------------------------------------------------------------------------


 

Attachment 5. Reservation of Premises

 

1.1                               The Landlord agrees to reserve the rest part
of the building where premises are located (No.3 building of Suzhou BioBAY
Sangtian Island) for Tenant’s need of expansion of production. The reservation
period lasts two years since the premises herein are handed over, tentatively
from 1st (date) November (month) 2015 (year) to 31st (date) October (month) 2017
(year); the actual hand over date shall prevail for calculation of such period.
Tenant shall inform Landlord in writing 3 months in advance, that is before
31st (date) July (month), 2017 (year) whether Tenant will rent the reserving
part Where Tenant intends to rent the reserving part, Tenant shall sign a formal
lease or contract with Landlord no later than the expiration date of the
reserving period.

 

1.2                               Where Tenant fails to sign the formal lease or
contract with Party B before the expiration date of the reserving period, if
Landlord rents the reserving part out to a third party (Landlord ensures that it
will not rent it out to other pharmaceutical ingredients manufacturing
enterprises), Landlord will inform Tenant in writing and Landlord has to inform
the third party that it shall not affect Tenant’s production of GMP, declaration
and normal operation.

 

18

--------------------------------------------------------------------------------
